      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 1 of 33



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

TERRANCE PRUDE,

                            Plaintiff,                           OPINION AND ORDER
       v.
                                                                      17-cv-336-slc
ANTHONY MELI and
GARY BOUGHTON,

                            Defendants.


       Pro se plaintiff Terrance Prude, who was previously incarcerated at Waupun

Correctional Institution (Waupun), filed this lawsuit after he was punished at Waupun in 2017

for receiving a payment for an illicit business arrangement, threatening an officer, lying,

unauthorized use of the mail, and unauthorized transfer of property.        Prude claims his

punishment violated his constitutional rights, and I granted Prude leave to proceed on: (1)

Fourteenth Amendment due process claims against defendant Anthony Meli, in his individual

capacity, and Gary Boughton, in his official capacity, related to Meli’s interference with the

disciplinary hearing evidence and process; and (2) a First Amendment claim against Meli for

his alleged interference with Prude’s correspondence with Attorney Brent Nistler.

       Before the court are five dispositive motions: Prude filed a motion for judgment on the

pleadings (dkt. 56) and two motions for summary judgment (dkts. 57, 107); and defendants

filed two motions for summary judgment (dkts. 75, 112).1 I am denying Prude’s motions

because the undisputed evidence of record does not support judgment in his favor on either of

his claims, and I am granting defendants’ motions because, even when construing the evidence



1
   After granting Prude leave to proceed on an additional theory related to his Fourteenth
Amendment due process claim against Meli, I allowed the parties to file second motions for
summary judgment. (Dkt. 103, at 3.)
       Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 2 of 33



of record in the light most favorable to Prude, no reasonable trier of fact could find in Prude’s

favor on either of his claims.




                                    UNDISPUTED FACTS2

       Plaintiff Terrance Prude was incarcerated at Waupun in November of 2016, when the

events comprising his claims occurred. Defendant Meli was working as Waupun’s security

director.3 Among Meli’s responsibilities was overseeing all of Waupun’s security activities,

which includes Waupun’s mail and property.




       A. Meli’s Decision to Monitor Prude’s Communications

       Meli explains that Prude has been identified as a member of the Gangster Disciples, a

violent criminal enterprise that has a significant presence in Wisconsin’s prisons, including

Waupun. The Wisconsin Department of Corrections (DOC) recognizes the Gangster Disciples

as a security threat group. Prude disavows membership in the Gangster Disciples. Prude attests

that he practices a religion called Growth and Development, which prison officials incorrectly

associate with the Gangster Disciples. Regardless, it is undisputed that because of his perceived

association with the Gangster Disciples, Prude’s non-legal communications have been

monitored since at least 2015.



2
   I have drawn the following material facts from the parties proposed findings of facts and
responses, along with the cited evidence of record.

3
  Defendant Boughton has been included in this lawsuit in his capacity as WSPF’s warden because
Prude is seeking injunctive relief in the form of the return of the confiscated money, and he was
incarcerated at WSPF when he filed this lawsuit. If any of Prude’s claims had survived summary
judgment, then I would substitute a defendant with the authority to carry out any injunctive relief
the court might order, but because I’m granting defendants’ motion for summary judgment, I need
not take that step.

                                                2
          Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 3 of 33



          At some point in 2016, Prude’s communications suggested to Meli that Prude was

expecting to receive a large amount of money from Attorney Brent Nistler.                      Prude’s

communications also indicated that Prude was expecting to receive a copy of a publication

titled From Gangster Disciple to the Blueprint Growth & Development (the Blueprint) through

Nistler.4 The Blueprint is known to be disseminated among Gangster Disciples in and out of

prison.

          Meli avers that Prude’s communications led him to believe (1) Prude was in an improper

business relationship with Nistler and another inmate, Joeval Jones, in which Nistler agreed to

split legal fees with Prude in exchange for referrals, and (2) Prude was expecting to receive the

Blueprint from Nistler. Because Meli felt it appropriate to investigate exactly what was going

on between Prude and Nistler, Meli consulted with the Office of Legal Counsel and began

monitoring Prude’s correspondence with Nistler in November 2016.                  Additionally, Meli

broadened the scope of Prude’s mail monitoring to screen for contraband and non-legal mail

that might be disguised as legal mail. Meli claims that he did not read any of Prude’s actual

legal mail.

          Prude disputes Meli’s characterization of his communications. Prude claims that he

never charges prisoners for helping them with legal matters, and that his communications with

Nistler were about a business deal wholly unrelated to Prude assisting other prisoners. With

respect to Jones in particular, Prude admits that he was expecting to receive a percentage of

Jones’s award from a lawsuit, but he maintains that his receipt of this money was innocent.

Prude says that Jones is a longtime friend whom he agreed to help with a lawsuit, but eventually


4
  Meli believes Prude was working with Nistler because an unknown third party submitted the Blueprint
to the court for filing in this case on behalf of Prude, and the return address from that submission was
from zip code 53204 in Milwaukee, where Nistler is located.

                                                   3
         Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 4 of 33



he referred Jones to Nistler because Nistler could better assist him at trial. (See Compl. (dkt.

1) ¶¶ 19-22.) Jones’s lawsuit was successful, and he received a payment of $40,000.

         According to Prude, Jones decided to surprise Prude by retaining Nistler to represent

Prude in a post-conviction motion to challenge Prude’s conviction, telling Prude’s friends and

family his plan. (Id. ¶¶ 23, 24.) Prude explains that when he heard about this and asked Jones

about it, Jones revealed his plan to retain Nistler for him. (Id. ¶¶ 25-26.) Prude eventually

also learned Jones intended to devote 25% of the funds he won to Nistler’s representation of

Prude.    (Id. ¶ 32.)   However, Prude claims he wanted another attorney, possibly Robert

Meyeroff, to represent him.5 Because Prude was unsure whom he would hire, Prude asked

Nistler to forward the $10,000 to him at Waupun. (Id.)

         Prude also claims that Meli was reading his legal mail, not just screening it. According

to Prude, in a November 8, 2016, letter to Nistler, Prude wrote about a lawsuit he and Nistler

were considering related to the tenants of Growth and Development.




         B. Prude’s Receipt of $10,000 and Conduct Report 2936062

         On December 8, 2016, a check from Nistler Law Office to Prude for $10,000 was

intercepted and held in Waupun’s business office. Prude learned that the money had been

withheld on December 15, so he reached out to Meli in a letter, and Meli responded that the

money would be held pending an investigation into the source of the funds. Prude claims that

on December 22, 2016, he had an interview with Meli, during which Meli allegedly told Prude

that no matter what happened, his $10,000 would not be returned to him, and that the hearing


5
  There appears to be more to this story: the evidence of record included a letter from Nistler to
Prude explicitly declining to represent Prude. (See Ex. 1000 (dkt. 80-1) 25.)


                                                4
       Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 5 of 33



officer6 “knows the funds are not to be released to you or your lawyer.” (Prude Decl. (dkt.

109) ¶ 2.)7

        On January 25, 20217, Meli issued Prude Conduct Report 2936062, charging him with

violating Wis. Admin. Code §§ DOC 303.40 “Unauthorized Transfer of Property,” 303.31

“Lying,” 303.18(1) “Threats,” 303.36(3)(a) “Enterprises and Fraud,” and 303.49(6)

“Unauthorized Use of the Mail.” Also, Nistler was reported to the Wisconsin Office of Lawyer

Regulation.




        C. Prude’s Disciplinary Hearing

        Prior to the disciplinary hearing related to those charges, Prude collected evidence in

his defense. He asked to pose questions to Jones and Nistler, and he was allowed to do that

through his advocate at Waupun. Jones and Nistler submitted responsive letters on Prude’s

behalf. Prude was not allowed to review those letters before the hearing, but it is undisputed



6
  Prude submitted two different declarations that describe this interview. In this first, Prude says that
Meli told him that the “hearing officer” would not release the funds (Prude Decl. (dkt. 109) ¶ 2), and
in the second, Prude says Meli specifically said that Westra would not release the funds (Prude Decl.
(dkt. 121) ¶ 2). Meli had not yet issued the conduct report as of the December 22, 2016, interview.
Because no evidence of record indicates that Westra knew about the investigation, or had been assigned
as the hearing officer for the eventual charges, I find Prude’s statement in his first declaration to be
accurate.

7
   Prude also submits as evidence an Information Request he claims he submitted to Waupun’s business
office. (Prude Decl. Ex. 1 (dkt. 121-1).) In that request, Prude asked whether Meli specifically ordered
that the $10,000 be placed in the state general fund, and he received an affirmative response from
Waupun employee Kamphius. Kamphius is not a defendant to this lawsuit, so her response does not
fall into the statement by a party opponent hearsay exclusion. See Fed. R. Evid. 801(d)(2). Prude claims
that Kamphius’s statement can be attributed to Meli because she made the statement as Meli’s “servant,”
alluding to exclusion from hearsay statements “made by the party’s agent or employee on a matter within
the scope of that relationship,” see Fed. R. Evid. 801(d)(2)(D). However, Meli was not Kamphius’s
employer; rather they were both DOC employees. Further, a declarant’s later report to a third party of
a statement that the declarant’s supervisor directed to the declarant does not fit within the agency
exception to the hearsay rule. Accordingly, I have not considered this exhibit in resolving the parties’
motions.

                                                   5
       Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 6 of 33



that Jones and Nistler denied that Prude was receiving the money for providing legal services.

Prude also attempted to obtain a letter that Meyeroff had written to Prude in October of 2016,

in which Meyeroff raised several questions about Prude’s desire to pursue a post-conviction

motion. (See dkt. 1-1, at 11.)

       As to the Meyeroff letter, Prude claims that Meli prevented him from presenting this

letter for use at his disciplinary hearing. Prude claims that he wrote to Meli, asking for the

copy of the Meyeroff letter that Prude claimed he turned over to Meli, but Meli responded in

writing “No -- you can’t present your evidence at the hearing. Consistent with policy.” (Compl.

(dkt. 1) ¶ 51.) Meli does not deny writing this, but he claims that Prude never gave him a

letter from Robert Meyeroff before the disciplinary hearing. Meli further attests that he never

withheld that letter, and he would not have the authority to withhold such a letter.

       On January 25, 2017, about a week before the disciplinary hearing, a Waupun official

offered Prude an uncontested major disposition for the charges in the conduct report, as

authorized by Wis. Admin. Code. § DOC 303.78. An uncontested disposition is essentially a

plea agreement: the inmate agrees to the charges in the conduct report, accepts the offered

punishment, and bypasses the need for a disciplinary hearing. In Prude’s circumstances, he

was offered 180 days of disciplinary separation and the seizure of the $10,000.

       The parties dispute who approached Prude with the offer. Prude claims that Meli made

Prude the offer. (Prude Decl. (dkt. 109) ¶ 3.) Prude also points to an email that defendants

produced during discovery, in which Meli communicated with Waupun’s Security Threat

Group Coordinator Bret Mierzejewski about the uncontested disposition offer, writing

“Offered him 180 DS and seize $10,000 to the state general fund.” (Dkt. 98-1.)

       Meli denies making the offer to Prude and says he cannot remember who made the


                                              6
       Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 7 of 33



offer, but he believed it was a supervising officer. In his declaration, Meli clarifies the context

of that email, explaining that he was reporting to Mierzejewski that an offer had been made.

(Meli Supp. Decl. (dkt. 116) ¶¶ 4-5.) While the email Meli sent discussing the uncontested

disposition does not conclusively establish that Meli made the offer, Prude’s averment that

Meli made the offer creates a genuine dispute of fact about who made the offer. Regardless,

Prude rejected it, so the conduct report proceeded to a due process hearing as a contested major

conduct report, pursuant to Wis. Admin. Code § DOC 303.80.

       The disciplinary hearing took place on February 2, 2017. Captain Westra served as the

hearing officer. Westra had not been involved in the investigation leading up to the charges in

the conduct report, and he never received the email Meli wrote to Mierzejewski about the

January 25 uncontested disposition offer. However, Westra attests that he would have been

informed about the offer.

       During the hearing, Meli was present because Prude has requested his attendance as a

witness; according to Prude, Meli sat at the front near Westra. Westra asked Meli if he wanted

to read the conduct report, and Meli told Westra he could read it. According to Prude, before

reading the conduct report, Westra told Prude his “hands were tied” with respect to both the

180 day-disciplinary separation sentence and the seizure of the funds, and that Meli smiled

when he said this. (Prude Decl. (dkt. 109) ¶ 7.) Westra disputes making this statement.

       Prude made a statement in his own defense, arguing that the $10,000 was to hire an

attorney and he never lied about the source of the money. (Ex. 1000 (dkt. 80-1) 29.) It

appears that Prude acknowledged that he was guilty of threats and unauthorized use of mail,

but he insisted that he did not lie to Meli, characterizing it as a miscommunication related to

the use of the money. (Id. at 33.) Prude admitted that he proposed a business venture to


                                                7
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 8 of 33



Nistler in which Nistler would give him money for future cases he would win, but he thought

it was legal. Prude also requested to see the witness statements from Jones and Nistler, and

according to Prude, Westra said that there were none, which was strange to Prude because he

had been told that the letters were handed to Westra. Apparently Meli left the room during

the hearing. Prude claims that after Meli left, Westra commented “[Y]ou must’ve pissed Meli

off. You already know what the sentence is which is the same sentence Meli offered you. You

can appeal to the Warden as I’m sure you will.” (Prude Decl. (dkt. 109) ¶ 9.)

       Following the disciplinary hearing, Westra found Prude guilty of Lying, Threats,

Enterprises, and Fraud, but found him not guilty of Unauthorized Transfer of Property.

Westra noted that he considered (1) the statements in the conduct report, (2) testimony from

Meli, and (3) nine letters. Westra listed the following witnesses: Prude, Meli, Nistler, and

Jones, describing Nistler’s and Jones’s testimony as “Questions and answers submitted as

evidence.” (Id. at 30-1.) Here are the material portions of Westra’s reasoning in support:

              Based on the report, 9 letters secured during the investigation and the
              report writer’s testimony, the inmate received $10,000 from the law
              office of Brent Nistler. Also, in those letters inmate Prude was
              attempting to enter into a business deal with Mr. Nistler, which he
              admits to[.] Inmate Prude would receive a percentage of money for all
              cases he referred to the law office[.] Note inmate Prude states that the
              $10,000 he received was his money that inmate Jones paid to Mr. Nistler
              as a retainer for his defense. Inmate Prude then states that he no longer
              wanted Mr. Nistler as his attorney and the check was sent to him. Inmate
              Prude stated that he was going to retain another[.] In fact the letters
              show that inmate Prude was sending money to his family and friends. In
              one letter inmate Prude writes to Mr. Nistler that he is to keep $500 and
              that money should be sent to the Menard Correctional Facility for his
              Uncle Vincent Galloway. In other letters inmate Prude writes that he
              will send more money when he wins the next case in 6 or 7 months.
              When inmate Prude was interviewed by Security Director Meli, inmate
              Prude states that “you don’t know who you are messing with or how high
              up this goes -- hey Meli people know where you live -- your address is out
              there.” At one point inmate Prude states that he was involved in [a] case
              that he and inmate Jones won. In fact it was Jones who won the case.

                                              8
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 9 of 33



              While inmate Prude was on a mail monitor he was found to be
              circumventing the mail process by including multiple letters for other
              than the receiving recipient. After reviewing all information, the Hearing
              Officer finds inmate Prude guilty of lying, threats (1), enterprises and
              fraud (3)(a) and unauthorized use of the mail.

(Ex. 1000 (dkt. 80-1) 30.)

       Having found Prude guilty of four of the charges, Westra turned to the appropriate

punishment based on the relevant policies. Hearing officers have some discretion about what

disposition to give a prisoner who has been found guilty of violating rules, but the amount of

time cannot exceed the duration set forth in the Schedule of Penalties, see Wis. Admin. Code

§ 303.72. Additionally, all contraband funds must be deposited into the state general fund

pursuant to Wis. Admin. Code § DOC 303.09(2).           Relevant here, prisoners may not be

punished in excess of 360 days in disciplinary separation, regardless of the charges. That was

the maximum that Prude faced here.

       Westra declined to impose the maximum amount of disciplinary separation time,

observing that Prude had demonstrated fairly good conduct during the previous year, and

Prude had accepted responsibility for the enterprise and fraud and unauthorized use of mail

charges. Westra sentenced Prude to 180 days in disciplinary separation. Westra also ordered

that the $10,000 Prude received be seized and deposited in the state general fund as required

by policy. Westra claims that he issued the disposition in compliance with Wis. Admin. Code

§ DOC 303.72, and that, pursuant to Wis. Admin. Code § DOC 303.09(2), he lacked

discretion to direct the $10,000 anywhere other than the state general fund. Westra further

attests that he made these determinations the same day as the hearing. Westra specifically

denies that the disposition he imposed was influenced by the uncontested disposition offer or

Meli, and that Meli did not direct him to impose a certain punishment. Meli avers that he did


                                              9
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 10 of 33



not order -- and had no authority to order -- Westra to give Prude any particular disposition.

       Prude claims that Westra erred in failing to describe why the $10,000 constituted

contraband. Prude also insists that Westra did not act independently, pointing to Prude’s

assertion that Meli said during their December 22, 2016, interview that Meli could “guarantee

that the hearing officer w[ouldn’t] return the funds” to Prude or his lawyer. (Prude Decl. (dkt.

110) ¶ 2.) Prude alleges that in the days following the hearing, Westra told him that he did

not review letters from Nistler or Jones at the time he found Prude guilty of some of the charges,

telling Prude that the witness testimony had been received and Prude could appeal the

disposition to the warden. Westra alleges that he did consider the statements from Jones and

Nistler before making his final decision. Westra attests that he considered those answers when

reaching his conclusions, but the letters did not overcome the “overwhelming evidence” of

Prude’s guilt on the charges of Lying, Threats, Enterprise, and Fraud. (Westra Decl. (dkt. 90)

¶¶ 4-5; Ex. 1001 (dkt. 80-1) 35.)

       In addition to disputing Prude’s account of what Westra told him, defendants object to

Prude’s report of Westra’s statements as hearsay. Defendants point out that Westra is not a

defendant in this lawsuit, so his statements do not fall under statement by a party opponent

exclusions under Federal Rule of Evidence 801(d)(2). Prude responds that Westra’s statements

are excluded from the bar on hearsay because Westra made those statements as Meli’s “agent

or employee” on a matter within the scope of employment, see Fed. R. Evid. 801(d)(2)(D).

Prude’s argument fails on this record. Under Rule 801(d)(2), the statement to be admitted

“does not by itself establish the declarant’s authority” to make a statement on a party-

opponent’s behalf. Westra’s alleged statements to Prude do not establish that he was acting

in his capacity as Meli’s agent. Although I allowed Prude to proceed against Meli on a theory


                                               10
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 11 of 33



that Meli controlled Westra’s decision-making, Prude has not come forward with any evidence

(beyond his own conclusory assertions) about Meli’s ability to control Westra’s decisions in a

disciplinary hearing. Furthermore, under Wis. Admin. Code. § 303.79, the warden, not the

security director, assigned the hearing officer to conduct the disciplinary hearing. As such, I

cannot conclude as a matter of law that Westra’s statements related to the conduct report

hearing were made in his capacity as an agent of Meli. Therefore, I am sustaining defendants’

objection to Prude’s statements about what Westra told him.




       D. Prude’s Inmate Complaints

       Defendants’ position is that Prude never filed an inmate complaint about Meli’s review

of his legal correspondence with Nistler.    Prude has filed inmate complaints about mail

interference. In 2013, he filed one inmate complaint complaining about interference with his

legal mail, WCI-2013-2288. And in 2017, Prude filed two inmate complaints related to his

mail, WCI-2017-6031 and WCI-2017-21930, in which he lodged general complaints about

delays in outgoing mail.

       Prude claims that he filed three different inmate complaints about Meli’s mail

interference related to this lawsuit: WCI-2017-3061, WSPF-2017-6826, and WSPF-2017-

7944. WCI-2017-3061 and WSPF-2017-6826 are noted in Prude’s Inmate Complaint History

chart as “Challenges CR#2936062” but Prude has not provided any evidence as to exactly

what he alleged in those complaints and whether he took all of the necessary steps to exhaust

the claims raised in those two conduct reports. Prude has provided a copy of WSPF-2017-

7944, in which he was appealing the warden’s affirmance of his conduct report. On the bottom

of the last page of that inmate complaint, Prude complained that his legal mail had been


                                              11
       Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 12 of 33



opened, which “chilled” any correspondence he would have with other lawyers. (Dkt. 84-2, at

10.)




                                          OPINION

I.     Prude’s Motion for Judgment on the Pleadings

       A motion for judgment on the pleadings under Rule 12(c) is reviewed under the same

standard as Rule 12(b)(6), except that the court considers not only the complaint and

referenced documents, but all pleadings, as well as documents that are incorporated into any

pleading by reference. Buchanan-Moore v. City of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009);

United States v. Wood, 925 F.2d 1580, 1582 (7th Cir. 1991). To succeed, “the moving party

must demonstrate that there are no material issues of fact to be resolved,” despite the court

viewing all facts in the light most favorable to the nonmoving party. N. Ind. Gun & Outdoor

Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452 (7th Cir. 1998). While the non-moving party’s

factual allegations are, therefore, generally accepted as true in response to a 12(c) motion,

“allegations in the form of legal conclusions are insufficient to survive.” Adams v. City of

Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014) (citing McReynolds v. Merrill Lynch & Co., Inc.,

694 F.3d 873, 885 (7th Cir. 2012)).

       Prude seeks judgment on the pleadings with respect to his claims that Meli withheld

exculpatory evidence (the Meyeroff letter), that he had a property interest in his $10,000, and

that his mail was unlawfully opened. I am denying Prude’s motion. Defendants denied Prude’s

allegations in their answer, disputing Prude’s recitation of the material facts and conclusions

of law. As such, there is no basis upon which to conclude that Prude is entitled to judgment

on any of his claims in his favor.


                                              12
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 13 of 33



II.    Cross Motions for Summary Judgment

       Summary judgment is appropriate if the moving party shows “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). If the moving party meets this burden, then the non-moving party must

provide evidence “on which the jury could reasonably find for the nonmoving party” to survive

summary judgment. Trade Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 406–407 (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)) (brackets omitted). When the parties

cross-move for summary judgment, the court looks to the burden of proof that each party

would bear on an issue at trial and requires that party to go beyond the pleadings to

affirmatively establish a genuine issue of material fact. Santaella v. Metro. Life Ins. Co., 123 F.3d

456, 461 (7th Cir. 1997). If either party fails to establish the existence of an element essential

to his or her case, and on which that party will bear the burden at trial, then summary judgment

against that party is appropriate. Mid. Am. Title Co. v. Kirk, 59 F.3d 719, 721 (7th Cir. 1995).




       A.      Fourteenth Amendment due process claim

       Prude contends that he was denied adequate procedural due process both when his

$10,000 was confiscated and when he was placed in segregation after his disciplinary hearing,

on the theories that (1) Meli inappropriately prevented him from offering Meyeroff’s letter in

his defense during the disciplinary hearing; and (2) Meli served as a de facto decisionmaker in

directing Westra’s actions, since Meli predetermined Prude’s punishment and directed Westra




                                                13
       Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 14 of 33



to impose it.8 The Due Process Clause of the Fourteenth Amendment prohibits states from

“depriv[ing] any person of life, liberty, or property, without due process of law.” U.S. Const.

Amend. XIV, § 1. To prevail on a § 1983 procedural due process claim, a plaintiff must

demonstrate that he: (1) has a cognizable interest; (2) has suffered a deprivation of that

interest; and (3) was denied due process. Kahn v. Bland, 630 F.3d 519, 527 (7th Cir. 2010).

        Defendants concede for summary judgment purposes that Prude suffered a loss of a

cognizable interest but seek judgment on this claim against Meli because (1) Prude did not

suffer prejudice due to the exclusion of the Meyeroff letter, (2) there is no evidence suggesting

that Meli withheld the letter, and (3) the evidence of record does not support a reasonable

finding that Prude was denied a neutral decisionmaker during the disciplinary hearing. Prude

maintains that he is entitled to judgment in his favor because Meli cannot reasonably dispute

Prude’s evidence of Meli’s actions, which establishes that Meli inappropriately prevented Prude

from defending himself and that Meli intervened in the disciplinary hearing in a manner that

deprived Prude of neutral decision-maker. I will frame this analysis based on defendants’

arguments, since they are dispositive.




8
   Prude argues that the court should have also allowed him to proceed on a substantive due process
claim because the $10,000 was confiscated even though Westra found him not guilty of the
Unauthorized Transfer of Property charge in the conduct report. See Leslie v. Doyle, 125 F.3d 1132,
1136 (7th Cir. 1997) (an abuse of power that “shocks the conscience” supports a substantive due process
claim). However, Prude ignores the fact that he was found guilty of all of the other charges in the
conduct report, which were Lying, Threats, Enterprise and Fraud, all arising from the same conduct.
Prude also claims that for a prisoner’s property to be deemed “contraband,” the adjustment committee
must designate it as such, citing to Wis. Admin. Code. § DOC 303.02(8)(f). Prude does not fully cite
subsection (f), which defines contraband as “items deemed contraband by the disciplinary hearing or
hearing officer.” Westra’s finding of guilt did not explicitly find that the $10,000 was contraband, but
his failure to make such an explicit finding could not reasonably be construed as an abuse of authority,
rising to the level of a due process violation. Accordingly, Prude’s allegations in this case do not support
a substantive due process claim.

                                                    14
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 15 of 33



       1. Lack of Prejudice

       Prude claims that Meli violated his due process rights in refusing to allow Prude to

submit Meyeroff’s letter as evidence during the conduct report hearing. “Prisoners faced with

a disciplinary proceeding have a right to disclosure of material exculpatory information if they

request it before or during the hearing.” Keller v. Watson, 740 F. App’x 97 (Mem), 2018 WL

5046797, at *2 (7th Cir. Oct. 17, 2018) (citing Wolff v. McDonnell, 418 U.S. 539, 563-69

(1974), and Piggie v. McBride, 277 F.3d 922, 925 (7th Cir. 2002) (“Piggie I”)). Although

prisoners do not have the right to review such materials, they do have the right “to insure that

the disciplinary board considers all of the evidence relevant to guilt or innocence and to enable

the prisoner to present his or her best defense.” Piggie v. Cotton, 344 F.3d 674, 678 (7th Cir.

2003) (citing Chavis v. Rowe, 643 F.2d 1281 (7th Cir. 1981)). In circumstances in which a

disciplinary board or officer excludes potentially exculpatory evidence, the institution has the

burden to provide a legitimate reason for the denial. Piggie I, 277 F.3d at 925 (citing Ponte v.

Real, 471 U.S. 491, 498-99 (1985)).

       To start, there is a genuine factual dispute about whether Meli denied Prude’s request

to introduce the Meyeroff letter at the hearing. Defendants concede this but argue that the

dispute is immaterial because withholding the Meyeroff letter could not constitute a due

process violation because “harmless error analysis applies to prison disciplinary proceedings.”

Piggie, 344 F.3d at 678 (citing Powell v. Coughlin, 953 F.2d 744, 750 (2d Cir. 1991)); see also

Martin v. Zatecky, 749 F. App’x 463, 466 (7th Cir. 2019) (prisoner “does not have a right to

call witnesses who would give irrelevant, repetitive, or unnecessary testimony”). Although the

Seventh Circuit decided Piggie in the context of a habeas petition, it has extended this principle

in the context of due process claims in lawsuits brought under 42 U.S.C. § 1983. See Oliver v.


                                               15
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 16 of 33



Pfister, 655 F. App’x 497, (7th Cir. 2016) (affirming dismissal of due process claim in which

plaintiff’s request for the appearance of the reporting officer was denied because plaintiff did

not dispute the officer’s allegations in the conduct report, meaning that the officer’s testimony

would not have aided in his defense); Jackson v. Everett, No. 06-2809, 2007 WL 1224609, at

*2 (7th Cir. Apr. 24, 2007) (unpublished) (policy prohibiting inmate from calling witnesses

did not amount to a due process violation because plaintiff had not articulated how he was

prevented from admitting relevant evidence).

       Here, Prude did not want Meyeroff to testify, he just wanted to admit the October 2016

letter from Meyeroff related to his potential representation of Prude in a post-conviction

motion. Prude has not explained how Meyeroff’s letter could have helped Prude rebut the

charges that he had received the money illicitly. This is a problem for him, especially given

that Prude conceded that he was trying to enter into a business agreement with Nistler that

would entitle him to referral fees. Prude simply argues that the Meyeroff letter would have

buttressed his statement during the hearing that he was going to hire another attorney. To be

fair, Westra’s reasoning did focus a fair amount on debunking Prude’s statement that he

intended to use the money to hire an attorney; Westra noted that Prude’s communications

showed that he was sending money to friends and family. Still, Westra also found that Prude’s

communications with Nistler showed an intent to enter into a business deal, and that Prude

threatened Meli when Meli interviewed him about the charges, and that Prude made false

statements about Jones’ lawsuit, and that Prude had circumvented mail policies. (See Ex. 1000

(dkt. 80-1) 30.) Prude does not explain how that letter could have somehow rebutted the

charges that Prude had received $10,000 through an illicit agreement with Nistler, had lied

about it, threatened Meli, and had used the mail inappropriately. As a result, there is no basis


                                               16
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 17 of 33



to conclude that the Meyeroff letter would have assisted in Prude’s defense. Accordingly, I am

denying Prude’s motion for judgment in his favor on this claim, and granting defendants’

motion as to this claim.




       2. Meli’s Personal Involvement

       Also with respect to the Meyeroff letter, defendants argue that the evidence of record

does not support a finding that Meli was responsible for withholding a letter from Robert

Meyeroff. Defendants’ position is weaker here, since it is premised on the court accepting as

true Meli’s assertion that he did not discuss the letter with Prude. To do so would require me

to credit Meli over Prude, who says that Meli told him he could not use the letter during the

hearing.   Given that I can’t make credibility findings at the summary judgment phase,

defendants’ personal involvement argument fails.




       3. Meli as Biased Decision-Maker

       Finally, defendants seek judgment in their favor on Prude’s claim that he was denied a

neutral decisionmaker during his conduct report hearing because Meli improperly directed

Westra to reach the sentence that was imposed. Generally, a prisoner facing transfer to and

confinement in segregation is “entitled to informal, nonadversarial due process.” Westefer v.

Neal, 682 F.3d 679, 684 (7th Cir. 2012) (citing Wilkinson, 545 U.S. at 211-12). “Informal due

process requires only that the inmate be given an opportunity to present his views” to a neutral

decisionmaker. Id. at 685 (internal quotation marks omitted). Conduct report hearing officers

are entitled to a presumption of neutrality, so the constitutional standard for impermissible

bias is high. Id. (citing Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813, 821 (1986); Martin, 749 F.


                                               17
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 18 of 33



at 466 (“We presume the honesty and integrity of adjudicators, and the burden for proving

impermissible behavior is high.”).

       Still, due process forbids an officer substantially involved in the events or investigation

of disciplinary charges from adjudicating those same charges. Piggie v. Cotton, 342 F.3d 660,

666 (7th Cir. 2003) (citing Whitford v. Boglino, 63 F.3d 527, 534 (7th Cir. 1995)). When I

allowed Prude to proceed against Meli on Prude’s claim that Meli directed Westra’s findings

and predetermined the punishment he would impose, I determined that Prude’s allegations

supported a reasonable inference that Meli had inappropriately controlled the outcome of

Prude’s disciplinary hearing. (8/9/2019 Order (dkt. 103).) But that was at the screening stage.

To survive summary judgment (and certainly to succeed on his own motions), Prude had to

come forward with evidence showing that Meli controlled Westra’s decision-making process in

order to rebut the presumption that Westra was neutral. Prude cannot now rely on speculation.

Schacht v. Wis. Dep’t of Corr., 175 F.3d 497, 504 (7th Cir. 1999) (summary judgment is the

“put up or shut up” moment in a lawsuit “when a party must show what evidence [he] has that

would convince a trier of fact to accept [his] version of events”). Although Prude insists that

the evidence of record supports his claim that Meli’s influence over Westra, even considering

all of the evidence in the light most favorable to Prude would require the trier of fact to assume

that certain events occurred that simply are not in evidence.

       As an initial matter, Prude contends that because Meli offered him the uncontested

disposition, Meli served as a de facto hearing officer, characterizing Meli’s offer of an

uncontested disposition as an informal disciplinary hearing. In support, Prude cites to the Wis.

Admin. Code § DOC 303.78, which sets forth the procedure governing uncontested disposition

offers. However, even assuming Meli is the person who made the offer, that policy did not


                                               18
         Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 19 of 33



prohibit Meli from making it. Under § DOC 303.78, after an officer writes a conduct report,

a supervising officer may inform the prisoner of the alleged infraction and contemplated

disposition, and, if the prisoner agrees to the proposed disposition, then the security director

may approve the disposition, recommend a different disposition, or review the charges for a

referral as a major or minor infraction. (Ex. 1002 (dkt. 115-1) 15.) The policy does not

prohibit the reporting officer or the security director from making an uncontested disposition

offer.

         More importantly, Prude has not cited any authority explaining how an officer who

writes the conduct report violates a prisoner’s due process rights by offering that prisoner an

uncontested disposition. This absence of support makes sense. The “neutral decisionmaker”

requirement is grounded in prisoners’ due process right to mount a defense during a hearing,

and to have an unbiased officer resolve factual disputes to reach a guilty or not guilty finding.

An officer who makes an uncontested disposition offer doesn’t adjudicate the charges; he or

she is acting more like a prosecutor who offers a plea deal. In any event, Prude rejected the offer

and exercised his right to a hearing. The mere fact that an offer was made – regardless who

made it – does not implicate Prude’s due process rights.

         Next let’s consider Prude’s arguments related to the February 2 disciplinary hearing.

I’ll start with Prude’s evidence that he claims shows that Meli controlled the outcome of the

hearing. Prude first cites to Meli’s email to Mierzejewski, which Prude says shows that Meli

was the one who offered him the uncontested disposition and predetermined his punishment.

Prude also points to Meli’s statement to him that “no matter what,” the $10,000 would not be

returned, and the Information Request that confirmed that Meli directed the $10,000 to the

state general fund. Of course, Meli denies offering Prude the uncontested disposition and


                                               19
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 20 of 33



making that statement, and I’ve concluded that the Information Request answered by

Kamphius is inadmissible evidence. But let’s put all of this evidence into the analysis. It does

not advance Prude’s claim, because it does not support a reasonable inference that Meli

inappropriately influenced how Westra would resolve the charges in the conduct report. As to

Meli’s email about the uncontested disposition offer, Prude claims that the fact that Westra

ultimately imposed the same punishment shows that Meli improperly influenced Westra. Yet

it is undisputed: that Westra never received that email; that Meli did not direct him to impose

that punishment; and that Westra, as the hearing officer, would have learned about the

uncontested disposition offer.   Although the record does not reveal precisely how Westra

learned about the offer, it is speculation to conclude that Meli must have been the person who

told him about it, or that Meli directed Westra to impose that same punishment. The most

reasonable inference to draw from Westra’s decision to impose the same punishment as was

offered in the uncontested disposition is that Westra found it to be an appropriate punishment

and that Westra felt bound by policy to direct the money into the state general fund. Indeed,

Westra averred as much.

       Returning to the plea bargain analogy, a pre-hearing disposition offer needs to be better

than the predicted outcome of the hearing, else the prisoner had no incentive to accept it. If

Westra had imposed a sentence harsher than the offer – and he could have – this would be

stronger proof of institutional collusion because it would allow the inference that Westra had

punished Prude for rejecting the offer. The fact that Prude got the same sentence at the hearing

that he was offered before it does not support his claim of a due process violation. The most

logical inference to draw is that two different officers concluded, independently, that this was

an appropriate outcome.


                                              20
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 21 of 33



       As for Meli’s statement to Prude during the December 2016 interview, Meli may have

been wise to decline to comment about what would happen to the $10,000, but context

matters. In December, Meli was still investigating Prude’s actions, and Prude had reached out

to Meli specifically about what was going on which the $10,000. Assuming Meli made that

statement, he may have done so thinking it would have elicited a confession from Prude.

Regardless of his intention, when considering Meli’s statements as responsive to Prude’s direct

inquiries, Meli’s assertion suggest that he was confident in the charges he lodged against Prude,

not that he was orchestrating the outcome of the disciplinary hearing that took place almost

two months later.

       Prude also points to what he alleges happened during the hearing:          first is Meli’s

presence and placement next to Westra. Next are Westra’s alleged statements to Prude during

the hearing, about his hands being tied and that Prude must have pissed off Meli, and that

Westra was imposing the punishment that Meli had offered Prude. Meli’s presence at the

hearing is not suspicious: Prude called him as a witness, which was why Meli was there. Prude

claims that the “optics” of Meli sitting close to Westra make it reasonably clear that Meli was

the decision-maker along with Westra. However, Prude has not alleged that Meli conducted

any portion of the hearing along with, or instead of, Westra, or that Meli interjected himself

into the proceedings in any manner that would suggest that Meli was controlling the hearing.

       As for Westra’s statements, I’ve concluded they are inadmissible hearsay, since Westra

is not a party to this lawsuit and he was not Meli’s agent. But even if I were to accept Westra’s

statements into evidence, they do suggest that Meli directed the final disposition.           As

mentioned, Westra attests that (1) he would have been informed about the uncontested

disposition offer, (2) he imposed the 180-day sentence and seized the money pursuant to policy


                                               21
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 22 of 33



and Prude’s good behavior and admissions of guilt, and (3) he was bound by policy to direct

the $10,000 to the state general fund. As noted above, Westra’s explanation is consistent with

him having exercised independent judgment. Therefore, even accepting and considering that

Westra made this statement to Prude, in the absence of any evidence of communication

between Meli and Westra related to how Westra should resolve the charges, the only

reasonable inference to be drawn is that Westra felt his “hands were tied” because he had

reviewed the charges and knew he would have to confiscate the funds, not that Meli told him

to find Prude guilty and to impose a specific punishment.

       Prude also points to Westra’s alleged statement during the hearing that he did not have

the letters from Nistler and Jones, apparently to buttress Prude’s claim that Westra’s

conclusions were perfunctory. Again, Prude’s averments about what Westra said are hearsay.

Regardless, Westra specifically referenced the statements by Jones and Nistler in resolving the

conduct report, and Westra also avers that he was not persuaded that the Jones and Nistler

letters rebutted the clear evidence that Prude was guilty of lying, threats, enterprise, and fraud.

Construing this evidence in Prude’s favor, I accept that Westra told Prude he did not have the

statements. However, that does not necessarily mean that Westra did not have access to the

statements, and Prude has not submitted any other evidence suggesting that Westra did not

have those letters. In any event, Westra has averred that the statements from Jones and Nistler

failed to rebut the overwhelming evidence of Prude’s guilt to the charges of enterprise and

fraud, lying, threats, and unauthorized use of the mail. And again, even assuming Westra did

not have the letters during the hearing but incorporated them into his disposition later that

day, there still is no evidence suggesting that Meli somehow prevented Westra from reviewing

those letters.


                                               22
       Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 23 of 33



        Prude’s version of what occurred, which I am accepting for summary judgment

purposes, allows the inference that Meli had an outcome in mind that he was trying to ensure.

But the fact remains that Westra was the actual decision maker. The standard for proving

Westra’s impermissible bias is high, and Prude has not come forward with any evidence

suggesting that Meli actually manipulated Westra’s handling of the disciplinary hearing.

Rather, even construing Prude’s version of the facts in the light most favorable to him, his

evidence that he was denied a neutral decision maker requires speculation about what may have

happened between Meli and Westra. This is insufficient to create a genuine dispute as to

whether Westra was neutral. Brown v. Advocate South Suburban Hosp., 700 F.3d 1101, 1104

(7th Cir. 2012) (speculation or conjecture insufficient to raise issue of material fact). As such,

no reasonable trier of fact could find in Prude’s favor on either of his theories supporting his

due process claim. Accordingly, I am denying Prude’s motion for summary judgment on this

claim, and I am granting defendants’ motions.




        B. First Amendment mail interference claim

        Prude claims that he is entitled to judgment as a matter of law on his mail interference

claims. Defendants argue the opposite on two grounds: (1) Prude failed to exhaust his

administrative remedies with respect to this claim;9 and (2) Prude’s claim fails on the merits.



9
   Prude objected to defendants’ exhaustion defense on the ground that they did not raise it by the April
19, 2019, deadline set forth in the Preliminary Pretrial Conference Order. (See dkt. 62.) However, this
case progressed uniquely; Prude filed early dispositive motions and defendants worked diligently to
respond to the merits of his claims, raising the exhaustion affirmative defense that the same time they
responded to Prude’s dispositive motions. Given that Prude does not identify any prejudice he suffered
as a result of defendant’s failure to meet the April 19 deadline, I will not bar defendants from pursuing
it for that reason. The early deadline for exhaustion motions is intended by this court as a front-end
housekeeping measure. This court does not routinely deny exhaustion motions just because they are
filed late.

                                                  23
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 24 of 33



I will address defendants’ arguments in turn.




               1. Exhaustion of Administrative Remedies

       Under 42 U.S.C. § 1997e(a), “[n]o action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner confined in

any jail, prison, or other correctional facility until such administrative remedies as are available

are exhausted.”     Generally, a prisoner also must “properly take each step within the

administrative process” to comply with § 1997e(a). Pozo v. McCaughtry, 286 F.3d 1022, 1025

(7th Cir. 2002). This includes following instructions for filing the initial grievance, Cannon v.

Washington, 418 F.3d 714, 718 (7th Cir. 2005), and filing all necessary appeals, Burrell v.

Powers, 431 F.3d 282, 284-85 (7th Cir. 2005), that are “in the place . . . at the time, [as] the

[institution’s] administrative rules require.” Pozo, 286 F.3d at 1025.

       The purpose of this exhaustion requirement is to give the prison administrators a fair

opportunity to resolve the grievance without litigation. Woodford v. Ngo, 548 U.S. 81, 88-89

(2006); see Turley v. Rednour, 729 F.3d 645, 650 (7th Cir. 2013) (“once a prison has received

notice of, and an opportunity to correct, a problem, the prisoner has satisfied the purpose of

the exhaustion requirement”). If a prisoner fails to exhaust administrative remedies before

filing his lawsuit, then the court must dismiss the case. Perez v. Wisconsin Dept. of Corr., 182

F.3d 532, 535 (7th Cir. 1999).        Because exhaustion is an affirmative defense, however,

defendants bear the burden of establishing that plaintiff failed to exhaust. Jones v. Bock, 549 U.S.

199, 216 (2007).

       Under the regulations applicable in 2016 and 2017, prisoners were required to start the

complaint process by filing an inmate complaint with the institution complaint examiner


                                                24
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 25 of 33



(“ICE”) within 14 days after the occurrence giving rise to the complaint. Wis. Admin. Code

§ DOC 310.09(6). After filing the complaint, prisoners were to receive acknowledgment of

receipt within five working days. Id. § 310.11(2). The complaint could “[c]ontain only one

issue per complaint, and shall clearly identify the issue.” Id. § 310.09(e). If the ICE rejected

a grievance for procedural reasons without addressing the merits, then an inmate could appeal

the rejection. Id. § 310.11(6). If the complaint was not rejected, then the institution examiner

was to make a recommendation to the reviewing authority as to how the complaint should be

resolved. Id. § 310.11(6). The offender complaint was then to be decided by the appropriate

reviewing authority, whose decision could be appealed by the inmate to a correctional

complaint examiner (“corrections examiner”). Id. §§ 310.12, 310.13.

       Prisoners were required to appeal a reviewing authority’s decision within “10 calendar

days.” Wis. Admin. Code § DOC 310.13(1).             The corrections examiner then made a

recommendation to the Secretary of the Department of Corrections, who took final action. Id.

§§ 310.13, 310.14. “Upon good cause, the CCE may accept for review an appeal filed later

than 10 days after receipt of the decision.” Id. § 310.13(2).

       Defendants rightly argue that Prude never filed an inmate complaint challenging Meli’s

review of his legal mail. The only inmate complaint Prude filed related to the interference with

his legal mail at Waupun was in 2013, years before Meli started monitoring his mail. Further,

although Prude has filed two inmate complaints about delays associated with his outgoing mail,

those complaints did not raise concerns about interference with his legal mail specifically.

       Prude’s reference to WCI-2017-3016, WSPF-2017-6826, and WSPF-2017-7944 is

unhelpful to him. The one issue Prude raised in each of these inmate complaints was a

challenge to the outcome of Conduct Report 2936062. Even though he included a passing


                                              25
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 26 of 33



reference to the monitoring of his mail in WSPF-2017-7944, Prude was not seeking to

challenge Meli’s interference with his mail. Instead, he was challenging the conduct report

proceedings. Therefore, I agree that Prude failed to exhaust his administrative remedies with

respect to his legal mail interference claim. Accordingly, defendants are entitled to judgment

in their favor on their exhaustion defense. Normally Prude’s mail interference claim would be

dismissed without prejudice, but because defendants are also entitled to judgment on the

merits, the judgment will be with prejudice, for the reasons that follow:




              2. Merits

       Based on Prude’s allegation that Meli was monitoring his communications with Nistler,

I granted Prude leave to proceed against Meli on a First Amendment claim, citing to Rowe v.

Shake, 196 F.3d 778, 782 (7th Cir. 1999), and Wolff v. McDonnell, 418 U.S. 539, 576-77

(1974). In particular, I noted that mail interference claims dealing with legal communications

involve more robust constitutional protections, since such claims may involve a prisoner’s

ability to access the courts. (11/19/2018 Order (dkt. 41) at 11-12.) Defendants point out that

claims involving legal mail interference are analyzed in this circuit under the Fourteenth

Amendment’s due process clause. Guajardo-Palma v. Martinson, 622 F.3d 801, 804 (7th Cir.

2010). In particular, a prisoner pursuing a due process claim about interference with legal mail

must show that a non-frivolous legal claim was hindered as a result of the interference. Id. at

805-06.

       Prude does not respond to defendants’ argument framing his claim under the

Fourteenth Amendment’s due process clause. Instead, Prude claims that the analysis is a

straightforward First Amendment free speech claim based on a violation of the attorney-client.


                                              26
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 27 of 33



This claim is not available to Prude as he frames it. To start, Prude does not cite relevant

authority, relying instead on Denius v. Dunlap, 209 F.3d 944 (7th Cir. 2000), which involved

a First Amendment claim brought by a schoolteacher who alleged that he was forced to waive

his attorney-client privilege. The Seventh Circuit held that the defendant in Denius was entitled

to qualified immunity. Id. at 955.

       Prude also cites to a decision from the Eleventh Circuit, Al-Amin v. Smith, 511 F.3d

1317, 1334 (11th Cir. 2008), in which that court concluded prisoners have an independent

free speech claim related to attorney communications. In Guajardo-Palma, the Seventh Circuit

noted the Eleventh Circuit’s approach, but held, based on the Supreme Court’s reasoning in

Lewis v. Casey, 518 U.S. 343 (1996), that constitutional claims related to legal mail monitoring

require a “showing of hindrance.” 622 F.3d at 805. As such, at least in this circuit, it does not

appear that Prude has a free standing First Amendment claim on the ground that Meli violated

Prude’s attorney-client relationship.10

       Reviewing the evidence under the Fourteenth Amendment framework outlined in

Guajardo-Palma, Prude’s claim fails as a matter of law for two reasons. First, defendants point

out that Meli’s interference with Prude’s legal mail was of no consequence, since Prude has not

alleged that he was pursuing a non-frivolous legal claim. Read generously, Prude believes that




10
   The parties do not address Prude’s claim in the context of the right to send and receive non-legal
mail. “Prison regulations or practices affecting a prisoner’s receipt of nonlegal mail . . . must be
‘reasonably related to legitimate penological interests.’” Rowe v. Shake, 196 F.3d at 782 (quoting
Thornburgh v. Abbott, 490 U.S. 401, 409 (1989) (quoting Turner v. Safely, 482 U.S. 78, 89 (1987))).
Prude did not present this claim under this framework, nor did the court interpret this claim as a
Turner challenge. Even if Prude had pursued this claim, it would fail as a matter of law on the
record before the court. It is undisputed that Meli had legitimate concerns that Prude’s
communications with Nistler violated prison policy and warranted his review of those
communications for contraband and to determine whether the communications were related to
legal matters.

                                                27
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 28 of 33



Meli’s review of his legal mail interfered with (1) his potential post-conviction motion that

Meyeroff (or another attorney) could have brought, and (2) his potential federal lawsuit related

to his Growth and Development beliefs. However, the evidence of record does not suggest that

either lawsuit would have been able to survive a motion to dismiss.

       Starting with his purported post-conviction motion, Prude claims he wanted to hire

Meyeroff, or another attorney, to collaterally attack his convictions and sentence on a theory

of ineffective assistance of counsel. However, as defendants point out, in 2016, Prude had

already unsuccessfully pursued all the post-conviction relief available to him to challenge his

conviction and sentence. In 2000, Prude was convicted in Wisconsin state court on numerous

charges related to six armed robberies. See State v. Prude, No. 1999CF5988 (Milwaukee Cty.

May 1, 2000), available at https://wcca.wicourts.gov/ (last visited Apr. 7, 2020). Prude sought

a sentence modification in 2008, which was denied, as was his appeal to the Wisconsin Court

of Appeals. State v. Prude, App. No. 2004AP554 (Wis. Ct. App. May 6, 2006), available at

https://wscca.wicourts.gov/caseSearch.xsl;jsessionid=EFF1CB0D9C2D42E590DB12D6C

C9063FE? (last visited Apr. 27, 2020). In 2012, the Eastern District of Wisconsin denied

Prude’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. See Prude v. Pollard,

No. 2:11-cv-1005, dkt. 23 (E.D. Wis. 2012).

       After losing his federal habeas petition, Prude continued to challenge his conviction in

state court. Yet the Wisconsin state courts have rejected such efforts; the Wisconsin Court of

Appeals has noted that Prude cannot pursue post-conviction relief further, threatening to

sanction him if he filed more time-barred post-conviction motions. See State v. Prude, 2014 WI

App 16, 352 Wis. 2d 575, 842 N.W.2d 537. As such, even if Prude had intended to pursue

post-conviction relief in 2016, the publicly available records show that he has either exhausted


                                              28
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 29 of 33



or procedurally defaulted any conceivable claim. Prude has not presented any evidence or

argument suggesting that he might have a ground to continue challenging his conviction and

sentence in Wisconsin state court. Therefore, no reasonable trier of fact could conclude that

Meli’s review of his legal mail posed a barrier to him pursuing a legitimate post-conviction

motion, through Nistler, Meyeroff, or any other attorney.

       As for Prude’s potential federal lawsuit, Prude alleged in his complaint that Nistler had

agreed to represent him in pursuing § 1983 and/or Religious Land Use and Institutionalized

Persons Act (“RLUIPA”) claims.        However, according to Prude, Meli’s mail monitoring

prevented them from proceeding because Nistler decided not to continue his representation

after Meli reported Nistler to the Wisconsin Office of Lawyer Regulation. However, Prude’s

description of the claims he and Nistler would pursue do not suggest that he had a non-frivolous

claim. Prude claims he wanted to pursue First Amendment and RLUIPA claims related to his

belief in the “Growth and Development” blueprint of the Gangster Disciples. Prude does not

flesh out the details of these potential claims; critically, he has not even articulated how the

Growth and Development belief system is religious in nature, or exactly how DOC officials

have prevented him from practicing his Growth and Development beliefs. As such, Prude has

not shown that he would even be able to articulate a claim in federal court.

       Most importantly, Prude has not shown that Meli’s review of his communications with

Nistler hampered Prude’s ability to pursue these claims. Indeed, the “right of access to the

federal courts is not absolute; rather, an individual is only entitled to meaningful access to the

courts.” In re Chapman, 328 F.3d 903, 905 (7th Cir. 2003). The fact that Nistler balked at

representing Prude after Meli reported him did not create a barrier to Prude pursuing that

lawsuit on his own. Prude has a history of prosecuting civil lawsuits in this court pro se, in


                                               29
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 30 of 33



which he has represented himself adequately and, in at least one case, successfully. See Prude

v. Ward, No. 18-cv-79-slc (W.D. Wis.) (proceeding to trial in a six-plaintiff lawsuit related to

a strip search); Prude v. Boughton, No. 18-cv-361-slc (W.D. Wis.) (proceeding on a failure to

protect claim, in which Prude has filed his own summary judgment motion and has responded

fully to defendants’ motion for summary judgment); Prude v. Milwaukee County Jail, No. 13-cv-

718-bbc (W.D. Wis.) (claims survived summary judgment and the parties filed a stipulation of

dismissal prior to trial). Prude has not submitted any evidence suggesting that he was in any

way prevented from bringing his own lawsuit related to his Growth and Development belief

system because Nistler declined to represent him further. As such, no reasonable trier of fact

could conclude that Meli’s review of Prude’s legal mail hindered his prosecution of a non-

frivolous claim. Accordingly, defendants are entitled to judgment in their favor on the merits

of Prude’s legal mail interference claim.




       C. Qualified Immunity

       Finally, defendants are entitled to qualified immunity from damages on all of Prude’s

claims. “Qualified immunity protects government officials from damages liability ‘insofar as

their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.’” Campbell v. Kallas, 936 F.3d 536, 545 (7th Cir. 2019)

(quoting Estate of Clark v. Walker, 865 F.3d 544, 549-50 (7th Cir. 2017)). The inquiry is two-

fold: “(1) whether the facts, taken in the light most favorable to the plaintiff[], show that the

defendants violated a constitutional right; and (2) whether that constitutional right was clearly

established at the time of the alleged violation.” Gonzales v. City of Elgin, 578 F.3d 526, 540

(7th Cir. 2009).


                                               30
          Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 31 of 33



          Whether a right was “clearly established” is grounded in the notion of fair notice. Thus

“[a] rule is too general if the lawfulness of the officer’s conduct ‘does not follow immediately

from the conclusion that [the rule] was firmly established.’” District of Columbia v. Wesby, --

U.S. --, 138 S. Ct. 577, 199 L. Ed.2d 453 (2018) (quoting Anderson v. Creighton, 483 U.S. 635,

641, 107 S. Ct. 3034 (1987)). The Court of Appeals for the Seventh Circuit recently reminded

courts that “clearly established law cannot be framed at a ‘high level of generality.’” Campbell,

936 F.3d at 545 (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742, 131 S. Ct. 2074 (2011)).

Rather, “[e]xisting caselaw must dictate the resolution of the parties’ dispute,” meaning that

the “precedent must have placed the . . . constitutional question beyond debate.’” Campbell,

936 F.3d at 545 (citations omitted). Accordingly, courts must “[f]rame the constitutional right

in terms granular enough to provide fair notice.”        Id.   Defendants argue that no clearly

established law would have put Meli on notice that his actions violated Prude’s constitutional

rights.

          Starting with Prude’s due process claims related to the withheld Meyeroff letter, as

discussed above, that letter was not exculpatory and only pertained to Prude’s intended use of

the funds. Prude has not cited to any pre-2016 circuit or Supreme Court authority suggesting

that prisoners have a due process right to admit evidence that is not clearly exculpatory.

          As to Meli’s monitoring Prude’s mail, Prude can cite to no Supreme Court or circuit

authority holding that mail interference leading to a prisoner’s failure to retain counsel

amounts to a Fourteenth Amendment denial of access to the courts. Furthermore, even if

Prude had been pursuing a First Amendment claim related to the mail interference generally,

such a claim would be governed by Turner, 482 U.S. 78, 89-91 (1987), in which the Supreme

Court held that prison regulations are justified so long as they are reasonably related to


                                                31
      Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 32 of 33



legitimate penological interests. Id. at 89-91. It is undisputed that Meli had a reasonable basis

to screen Prude’s communications with Nistler due to suspicions about whether Prude was

violating policy and the law. Therefore, even framing Prude’s mail interference claim more

generally under the First Amendment, Meli would be entitled to qualified immunity.

       Finally, with respect to Meli’s involvement in the conduct report hearing process, I

previously have concluded that this circuit’s and the Supreme Court’s guidance related to

impermissible bias is not defined clearly.    See Kalafi v. Brown, No. 16-cv-847, 2018 WL

1660732, at *10 (W.D. Wis. Apr. 5, 2018) (“The contours of what constitutes impermissible

bias with respect to a prison are not well-delineated.”). Furthermore, in granting Prude leave

to proceed on this claim against Meli, I noted that I had not been able to locate any authority

addressing this particular situation. (August 9, 2019 Order (dkt. 103) 2.)

       Prude has not directed me to any authority suggesting that Meli’s level of involvement

violated clearly established law. Instead, Prude cites to Redding v. Fairman, 717 F.2d 1105 (7th

Cir. 1983), in which the Seventh Circuit acknowledged prisoner’s right to a “neutral and

detached” decisionmaker.      Id. at 1112.    Yet that decision did not define whether an

investigating officer, like Meli, was prohibited from having any interactions with hearing

officers prior to the conduct report hearing. Given the absence of clear guidance as to when an

investigating officer’s interactions with a hearing officer oversteps constitutional bounds, Meli

is entitled to qualified immunity on this claim as well. Accordingly, defendants are entitled to

summary judgment on all of Prude’s claims, and I am granting their motions, denying Prude’s

motions, and entering judgment in defendants’ favor.




                                               32
Case: 3:17-cv-00336-slc Document #: 131 Filed: 04/27/20 Page 33 of 33



                                    ORDER

IT IS ORDERED that:

1. Plaintiff Terrance Prude’s motion for judgment on the pleadings and motions for

   summary judgment (dkt. 56, 57, 107) are DENIED.

2. Defendants’ motions for summary judgment (dkt. 75, 112) are GRANTED.




Entered this 27th day of April, 2020.

                                    BY THE COURT:

                                    /s/
                                    _______________________
                                    STEPHEN L. CROCKER
                                    Magistrate Judge




                                        33
